DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Please update the status of the application referenced to in the first paragraph of the specification.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 18-20 and 25 are objected to because of the following informalities: Claim  18, line 5, “resource region” is mistyped as “resource region”.
 Claim 19, please terminate the claim by a period.
 Claim 20 is the limitation “a PDCCH” the same as  “a PDCCH”  in claim  16, line 5? If so, amend  such limitation in claim 20 for consistency with antecedent in claim 16.  Claim 20, is the limitation “a control channel candidate” the same as “a control channel candidate” recited in claim 20? If so, amend such limitation in claim 20 for consistency with antecedent in claim 16.
 Claim 25 is the limitation “a PDCCH” the same as “a PDCCH” in claim  21, line 8? If so, amend such limitation in claim 25 for consistency with antecedent in claim 21.  Claim 25, is the limitation “a control channel candidate” the same as “a control channel candidate” recited in claim 21? If so, amend such limitation in claim 25 for consistency with antecedent in claim 21. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 2, recites “the modulation reference signal”  .  There is insufficient antecedent basis for this limitation in the claim.
Claim  21 recites “the modulation reference signal”  in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 22-25 are rejected for being dependent on a rejected claim.
Allowable Subject Matter
Claims 16-17 are allowed.
Claim 20 would be allowable if amended to overcome the objection sets forth above.
Claims 18, 19 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:   the prior arts of record do not teach or fairly suggest, in combination with the other claim limitations, the limitations of “wherein the information about the precoder granularity is related to a first configuration, and the first configuration is for a user equipment (UE) to assume that the same precoding is used for REGs included in contiguous resource blocks in the control resource set, wherein, based on some of the resource blocks overlapping with another resource region and based on the other resource region being a resource region allocated to other control resource set, the PDCCH is transmitted through the control channel candidate based on priorities of the control resource set and the other control resource set, and wherein the priority of the control resource set is determined to be higher than the priority of the other control resource set based on the control resource set corresponding a common search space (CSS) and based on the other control resource set corresponding a UE- specific resource set (USS)”, recited in the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633